Appeal by employer and carrier from a decision of the State Industrial Board reinstating, as of July 13, 1931, death benefits awarded on account of the death of Joseph Renzo, the employee, to his widow. The reinstated award properly gives credit for lump sum payments and increased payments to Renzo’s children. Renzo died July 21, 1927, from injuries arising out of and in the course of his employment. Awards were made to his widow and dependent children. On July 13, 1931, a marriage ceremony was performed between the widow and one Van Slet. The widow lived and cohabited with Van Slet until his death on December 1, 1934, when she learned that he had a wife living and was undivorced. The marriage to Van Slet was void ab initio rather than voidable. However, claimant received her support and maintenance from him until December 1, 1934. Decision and award reversed, with costs against the State Industrial Board, and matter remitted to the Board to make an award reinstating the death benefits to the widow as of December 1, 1934, the advance payments credited in the award under review to be deducted therefrom. Hill, P. J., Rhodes and Bliss, JJ., concur; Crapser and Heffernan, JJ., dissent and vote to affirm.